DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 41-42, 50-52 and 60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chung et al. (US 2009/0088148 A1).
Regarding claim 41, Chung discloses a method implemented in a wireless transmit/receive unit (10), the method comprising: receiving one or more transmissions including information indicating one or more configurations associated with a physical downlink control channel (paragraph [0083]; [0101]-[0103]; [0013]; [0015]; [0070]-[0073]; and so on, illustrating the reception of information related to PDCCH), wherein the one or more configurations indicate one or more time and frequency resource sets for monitoring for physical downlink control channel transmissions (e.g. figs. 9-10; paragraph [0010]; [0059]-[0064], explaining time and frequency resources to use for monitoring the PDCCH), wherein the one or more configurations 
Regarding claim 51, the claim includes features identical to subject matter mentioned in the rejection to claim 41 above. The claim is a mere reformulation of claim 41 in order to define the corresponding wireless transmit/receive unit (WTRU), and the rejection to claim 41 is applied hereto. 
Regarding claim 42 and 52, Chung discloses the at least one search space set comprises at least one of a set of user specific search spaces and a set of common search spaces (e.g. paragraph [0090]; and so on).  
Regarding claim 50 and 60, Chung discloses wherein the one or more configurations comprise an indication to configure the at least one search space set as one or both of a set of .  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 43-47 and 53-57are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Frenne et al. (Provisional Application 61/555,555 for US 2013/0114521 A1).
Regarding claim 43-44 and 53-54, as applied above, Chung discloses each of the one or more time and frequency resource sets. However, Chung doesn’t disclose each of the one or more time and frequency resource sets comprises a plurality of enhanced resource element groups.  
Frenne teaches each of the one or more time and frequency resource sets comprises a plurality of enhanced resource element groups, wherein each of the one or more time and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use each of the one or more time and frequency resource sets comprises a plurality of enhanced resource element groups, wherein each of the one or more time and frequency resource sets comprises one or more enhanced control channel elements, wherein each of the one or more enhanced control channel elements comprises a plurality of the plurality of enhanced resource element groups, and wherein each of the plurality of the plurality of enhanced resource element groups comprises one or more resource element groups as taught by Frenne into Chung in order to improve resource utilization and to enhance control channel with higher spectral efficiency and to enable scheduling with very low control overhead.
Regarding claim 45 and 55, as applied above, the modified communication of Chung discloses a plurality of the plurality of enhanced resource element groups comprises consecutive enhanced resource element groups within the corresponding time and frequency resource set, and wherein the consecutive enhanced 2Application No. 16/825,982 Docket Ref.: 2012P00300 USO3 resource element groups are mapped to the one or more enhanced control channel elements for localized physical downlink control channel transmission (Frenne, e.g. figs. 9-16).  
Regarding claim 46 and 56, as applied above, the modified communication of Chung discloses wherein a plurality of the plurality of enhanced resource element groups comprises interleaved enhanced resource element groups within the corresponding time and frequency resource set, and wherein the interleaved enhanced resource element groups are mapped to the 
Regarding claim 47 and 57, the modified communication of Chung discloses the plurality of enhanced resource element groups excludes time and frequency resources used for a demodulation reference signal (e.g. fig. 11).  
Claims 48-49 and 58-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Xue et al. (US 2012/0082130 A1).
Regarding claim 48-49 and 58-59, as applied above, Chung discloses each of the one or more time and frequency resource sets. However, Chung doesn’t disclose wherein each of the one or more time and frequency resource sets defines a subset of the available bandwidth in a frequency domain, wherein the subset of the available bandwidth has a minimum of six resource blocks in the frequency domain.  
Xue teaches wherein each of the one or more time and frequency resource sets defines a subset of the available bandwidth in a frequency domain, wherein the subset of the available bandwidth has a minimum of six resource blocks in the frequency domain (e.g. paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use wherein each of the one or more time and frequency resource sets defines a subset of the available bandwidth in a frequency domain, wherein the subset of the available bandwidth has a minimum of six resource blocks in the frequency domain as taught by Xue into Chung in order to reduce wasting resources and to improve throughput.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209.  The examiner can normally be reached on M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461